Citation Nr: 1523141	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a left hamstring disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991, and from May 2006 to September 2007. 



This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is required. It appears that certain treatment records that may be relevant to the appeal have not been obtained. Although the Veteran underwent a VA examination in July 2013, the examiner was apparently unaware of treatment records on file and did not otherwise fully explain the bases for his opinion. Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding medical records, to include any 2006 private treatment records from Columbus Regional Health in Columbus, Indiana. All records/responses received must be associated with the claims file. All efforts to obtain the records must be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. RETURN the file to the VA medical examiner who conducted the July 2013 examination. If that examiner is not available, CONDUCT ANOTHER VA EXAMINATION BY A QUALIFED PHYSICIAN to determine the nature and etiology of the claimed low back disorder. The examiner must review the Veteran's claims file and note such review in his or her report. In doing so, the examiner must specifically note:

a. The service treatment records, indicating treatment for a May 2006 left hamstring injury during service, to include the Veteran's contemporaneous descriptions of his symptomatology;

b. The November 2008 VA medical examination report, provided to determine the nature and etiology of the service-connected left hamstring disability, in which the Veteran reported occasional pain radiating down the posterior thigh at the level of the knee and denied any true radiculopathy; 

c. The November 2008 VA spine X-ray, indicating a normal spine;

d. The February 2009 VA pelvis MRI, indicating a bulging disc at the L4-L5 level;

e. The March 2010 VA spine MRI, finding a herniated disc with annular tear at the L4-L5 level resulting in bilateral neural foramina narrowing and mild spinal canal stenosis;

f. The March 2010 VA medical examination report, in which a VA examiner stated that the primary source of the Veteran's left leg disorder symptomatology was his lumbosacral spine disorder;



g. The Veteran's multiple lay statements, dated October 2010 and thereafter, in which the Veteran claimed that he experienced pain in his leg and "butt" immediately after the May 2006 "hamstring injury," and suggesting that he injured his back at the same time as his hamstring;

h. The May 2012 statement from a VA examiner who wrote that the Veteran experienced a hamstring injury and a low back injury at the same time in 2006; and

i. The July 2013 VA medical examination report in which a VA examiner found that the Veteran's low back injury was less likely than not related to service because "there is no evidence to connect current condition to mil sv or events therein." 

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions:

Was the Veteran's low back disorder caused by the Veteran's period of service or any incident therein?

Was the Veteran's low back disorder caused or permanently aggravated beyond its normal progression by the Veteran's service-connected left hamstring disability? 

THE EXAMINER MUST BE ADVISED that the law requires medical opinions be both factually informed and fully explained. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. After completing the above, and any other development as may be indicated, the Veteran's claim must be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative must be issued a Supplemental Statement of the Case. An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




